Citation Nr: 9917629	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for forgetfulness, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a small osseous 
fragment in the right shoulder as a residual of an in-service 
injury.

6.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefits sought.  The veteran, who retired in August 1995 
after more than 20 years of active service, appealed that 
decision.

As an initial matter the Board notes that the RO 
recharacterized one issue on appeal from entitlement to 
service connection for Persian Gulf Syndrome to entitlement 
to service connection for forgetfulness, to include as due to 
an undiagnosed illness.  The Board has thus construed the 
claim based upon the RO recharacterization.  The veteran's 
claim for service connection for a pulmonary disorder, to 
include as due to an undiagnosed illness, is discussed in the 
REMAND portion of this decision following the ORDER below.

Finally, in characterizing one issue on appeal, entitlement 
to service connection for a small osseous fragment in the 
right shoulder as a residual of an in-service injury, the 
Board has distinguished this orthopedic disorder from the 
veteran's claim for service connection for multiple joint 
pain.  In this regard, the Board would note that the veteran 
has claimed joint pain throughout his body as a result of his 
active service.  Taking a liberal reading of the claim, the 
Board finds that the veteran's claim for service connection 
by no means excluded this etiology as to his right shoulder, 
and thus, the Board has separated out this particular 
orthopedic disorder from his other claims.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The veteran's complaints of fatigue and forgetfulness 
have been linked to a somatoform disorder that has not been 
service connected.

3.  A VA examiner expressly stated that he could not verify 
the veteran's complaints of forgetfulness.  

4.  The veteran has not presented evidence of an underlying 
diagnosis that would cause his complaints of joint pain 
(except for service connected orthopedic disorders), and the 
veteran's complaints of assorted joint pain have not been 
independently identified.

5.  The veteran fell out of a helicopter during service, and 
competent evidence has been submitted that would establish 
that that an osseous fragment of the right subacromial space 
is a result of the trauma.  An intercurrent injury has not 
been noted in the claims file.

6.  The veteran's lumbar spine is productive of intermittent 
attacks of pain, muscle spasm, and some loss of range of 
motion. 

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for fatigue, 
to include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for 
forgetfulness, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for joint 
pain, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran currently has a small osseous fragment in the 
right shoulder as a residual of an in-service injury.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

5.  The criteria for a 20 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Code 5010-5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

38 C.F.R. § 3.317(a) provides that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis.  Id., see also 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1997).  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include joint pain 
and fatigue.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  In this regard, VA has stated that non-
medical indicators of an illness may include evidence of time 
lost from work, evidence the veteran has sought medical 
treatment for his or her symptoms, and "[l]ay statements 
from individuals who establish that they are able from 
personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23, 139 (1997).

However, the threshold question that must be answered is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that each claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).

A different analysis necessarily follows for claims based 
upon undiagnosed illnesses based upon Gulf War service.  The 
veteran's most recent DD 214 notes that he served in the 
Southwest Asia Theater from December 1990 to May 1991.

I.  Fatigue

The veteran was afforded a separation examination in March 
1995 in preparation for his upcoming retirement from the 
military.  The veteran reported a history of chest pain and 
shortness of breath that had occurred about six or seven 
times over the preceding few years.  An April 1995 service 
medical record noted that the veteran then had some somatic 
complaints, including complaints of fatigue.  It was then 
noted that the veteran would shortly retire from the 
military, and that he would then transition to civilian life.  
The presence of other psychosocial stressors was also noted.  
A nexus between the underlying etiology of some of the 
somatic complaints, including fatigue, and the upcoming 
retirement was considered likely, and the veteran was 
diagnosed with an adjustment disorder.  The military 
clinician concluded that the veteran did not need individual 
therapy or medication, and that resolution of the complaints, 
including fatigue, would resolve with time.

In November 1995, as a result of this claim, the veteran was 
afforded a VA examination.  The veteran had complaints of 
shortness of breath and dyspnea on exertion.  He also related 
that during his Persian Gulf service he was in an area 
subject to Iraqi Scud missile attacks.  Shortness of breath 
with no clear etiology was diagnosed.  No reference to 
fatigue was made.

In December 1997, the veteran was provided a VA psychiatric 
examination.  The veteran informed the examiner that he was 
seen during service, in 1995, for an adjustment disorder as a 
result of complaints that were substantially similar to those 
currently presented.  These problems included insomnia and 
decreased strength after returning from the Persian Gulf.  As 
to the decreased strength, the veteran related that most 
recently his strength was only one-half of normal.  The 
veteran denied any time lost from work because of fatigue.  
The psychiatric examiner did not find either an Axis I or 
Axis II diagnosis.  

The veteran was also provided a VA neurological examination 
in December 1997.  Upon physical examination, he was alert, 
and his memory for both recent and remote events was 
described as normal.  Gait was also normal.  The examiner who 
performed the neurological portion of the examination stated 
that he was uncertain what was the cause of the veteran's 
multiple problems, including fatigue, but further work-ups 
were recommended.

In February 1998, the veteran was provided a hearing before 
an RO hearing officer.  The veteran related that after his 
service in the Persian Gulf, he began to feel very tired, 
which was uncharacteristic.  In particular, the veteran 
related that it became more difficult for him to wake up in 
the mornings, and that fatigue led to a decrease in exercise.

In March 1998, the veteran was again provided a VA 
psychiatric examination by a different examiner from that 
performed in December 1997.  The veteran again reported 
lowered energy.  The examiner administered a battery of 
tests, including the MMPI-II and MCMI-II, although for time 
reasons, he was unable to complete all of the tests.  Using 
these test results, the examiner stated that there was no 
significant psychopathology, but there was a profile that 
resembled that found in somatoform disorders.  While an Axis 
I diagnosis was not made, "Rule out" an undifferentiated 
somatoform disorder was made along Axis II.  In April 1998, 
the veteran was provided another VA psychiatric examination, 
by another VA examiner.  The veteran again had complaints of 
fatigue, and that examiner, substantially consistent with her 
colleague the month before, diagnosed the veteran with 
possible undifferentiated somatoform disorder along Axis II.  

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for disabilities due to undiagnosed illnesses 
attributable to service in Southwest Asia during the Persian 
Gulf war.  In this claim, both the military clinician in 
April 1995 and VA examiners have almost uniformly attributed 
the veteran's complaints of fatigue to a somatoform disorder.  
Thus, as the veteran has received a diagnosis of an 
underlying pathology, service connection under 38 C.F.R. 
§ 3.317 is not warranted for fatigue.

In addition, the Board finds that the veteran's claim for 
service connection for fatigue is not well grounded under 
direct service connection.  In this respect, the Board would 
note that the complained-of fatigue has been attributed to 
some form of a somatoform disorder along Axis II.  The VA has 
incorporated the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, American Psychiatric Association 
(DSM- IV), as part of the rating criteria for evaluated 
psychiatric disorders, and this publication has noted that 
Axis II evaluates personality disorders, which are not 
service connectable.  38 C.F.R. §§ 3.303 (c), 4.9 (1998).  As 
the veteran's complaints of fatigue have been attributed to a 
personality disorder, the Board finds the claim to be not 
well grounded, and must be denied on this basis.

II.  Forgetfulness

As noted above, an April 1995 service medical record noted 
that the veteran then had some somatic complaints, including 
complaints of forgetfulness.  The clinician noted that the 
veteran would shortly retire from the military, and that 
other psychosocial stressors were present.  A nexus between 
the underlying etiology of some of the somatic complaints, 
including forgetfulness, and the upcoming retirement was 
considered likely.  The veteran was diagnosed with an 
adjustment disorder.  The military clinician concluded that 
the veteran did not need individual therapy or medication, 
and that the complaints, including fatigue would resolve with 
time.

The veteran has been afforded several VA examinations during 
the pendency of these claims, with the results described 
above in some detail.  Thus, the Board need not repeat the 
details of the examinations again.  However, the Board would 
note that in March 1998, a VA examiner stated that he could 
not corroborate anything objective to verify memory loss.  
Other VA examiners and a military clinician have attributed 
any forgetfulness to a somatoform disorder, which has just as 
consistently been noted to be an Axis II diagnosis.  In 
either event, a claim for service connection for 
forgetfulness is not well grounded, and must be denied on 
this basis.  38 C.F.R. §§ 3.303 (c), 4.9 (1998).

III.  Joint Pain

At the time of his March 1995 retirement examination, the 
veteran reported complaints of knee pain secondary to running 
over the previous six or seven years.  A painful or "trick" 
shoulder or elbow was also reported, along with complaints of 
swollen or painful joints.  An April 1995 service medical 
report noted that the veteran's reports of joint pain were 
largely confined to his right side, and that the veteran was 
injured from a fall from a helicopter in 1992.  It was also 
noted that the veteran's right side was the side most 
affected by the fall, and that an MRI showed disc dessication 
at the L4-L5 and L5-S1 levels.

In November 1995, the veteran was afforded a VA examination.  
Other than shoulder pain and low back pain, the veteran did 
not report multiple joint pain.  In November 1997, the 
veteran was again provided a VA examination.  The veteran 
then related that he had pain in his joints after activity or 
during cold weather, and that he used Motrin for treatment.  
Range of motion of the hip was somewhat restricted due to 
obesity, but range of motion of other joints was full.  Other 
than an osseous fragment in the right shoulder, no 
abnormality of the joints was noted.  While the veteran had 
complaints of arthralgia of several joints, the examiner 
commented that X-rays were normal (except for the right 
shoulder), and that as the veteran had not labored that day, 
there was no evidence of joint problems.

The veteran was provided a hearing before an RO hearing 
officer in February 1998, but did not discuss this issue.

Initially, the Board would note that other than his 
degenerative disc disease and right shoulder disorder, an 
underlying pathology attributable to the veteran's joints has 
not been made.  That is, no underlying diagnosis has been 
proffered during the pendency of this claim to explain the 
veteran's complaints of joint pain.  In this respect, in the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As such, the veteran's claim for service connection is not 
well grounded in the absence of an underlying disability, and 
must be denied.

Likewise, the veteran has presented no evidence that would 
provide for a grant of service connection under the auspices 
of 38 C.F.R. § 3.317.  In this regard, the Board would note 
that two of the criteria required under a claim based upon 
Persian Gulf service require objective indications, including 
both objective evidence perceptible to an examining physician 
and other non-medical indicators that are capable of 
independent verification.  In this claim, the veteran has not 
presented evidence that would show either objective evidence 
to a physician or other indicators that would substantiate 
his claim.  Notably, the examiner who performed the May 1998 
VA examination could not verify any asserted pain symptoms, 
other than recording complaints of pain.  Thus, the Board 
must also find that service connection for multiple joint 
pain (other than an osseous fragment in the right shoulder) 
is not warranted on a claim based upon Persian Gulf service.

IV.  Right Shoulder

As noted above, an April 1995 service medical report noted 
that the veteran was injured from a fall from a helicopter in 
1992.  It was also noted that the veteran's right side was 
the side most affected by the fall, and that an MRI showed 
disc dessication at the L4-L5 and L5-S1 levels.  

The veteran retired from active service in August 1995.  As a 
result of this current claim, the veteran was afforded a VA 
examination in November 1995.  The veteran related that he 
had shoulder stiffness as a result of the in-service injury.  
The examiner stated degenerative joint disease was to be 
ruled out via X-ray.  In November 1997, the veteran was again 
provided a VA examination.  X-rays of the right shoulder 
showed a tiny osseous fragment in the right subacromial 
space, possibly due to trauma.  That diagnosis was continued 
in a May 1998 VA examination report.  No clinical findings 
were noted in the left shoulder, however.

The veteran was afforded a hearing before an RO hearing 
officer in February 1998, but limited his testimony to the 
issues of service connection for fatigue and a respiratory 
disorder each claimed as due to an undiagnosed illness, and 
for an increased evaluation for degenerative disc disease of 
the lumbar spine.

In light of the above, the Board finds that service 
connection for an osseous fragment in the right subacromial 
space in the right shoulder is warranted.  Ultimately, the 
veteran fell from a helicopter in service and examiners have 
related a current osseous fragment in the right subacromial 
space in the right shoulder to an injury.  No evidence of an 
intercurrent injury to the right shoulder has been noted in 
the claims file, and thus, the Board finds that service 
connection is warranted.

V.  Conclusion

The Board recognizes that the issues are being disposed of in 
a manner that differs slightly from that employed by the RO.  
However, the Court has held that "when a RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

Finally, in reaching this determination, the Board notes that 
it has not been made aware of any outstanding evidence which 
could serve to well ground the veteran's claims for service 
connection that have been denied in the above decision.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997).

Increased Evaluation

The veteran's claim for an increased evaluation for 
degenerative disc disease of the lumbar spine is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The veteran's service medical records reveal ongoing 
complaints of back pain that originated after a fall from a 
helicopter in 1992 or 1993.  His retirement examination 
report dated March 1995 revealed complaints of mild pain with 
flexion, but full range of motion.  The veteran was provided 
a VA examination in November 1995.  During the orthopedic 
portion of that examination, the veteran did not display 
postural abnormalities or deformity, and his musculature of 
the back did not show spasm.  Forward flexion was 90 degrees, 
and backward extension was 30 degrees.  Lateral flexion was 
30 degrees bilaterally, and rotation was 35 degrees 
bilaterally.  Intervertebral disc syndrome was one possible 
diagnosis.

In October 1997, the VA gave the veteran an X-ray of the 
spine.  Slight narrowing of the disc space at the L5-S1 
vertebral level was noted.  Straightening of the normal 
lordotic curve of the lumbar spine was also seen, which was 
correlated with a possible muscle spasm.  VA treatment 
records from December 1997 did not refect evidence of 
peripheral neuropathy.  

In February 1998, the veteran was provided a hearing before 
an RO hearing officer.  The veteran stated that he lost at 
least two jobs as a result of his degenerative disc disease, 
as he could not perform the labor required for each position.  
More recently, he testified that he was attending school so 
that he could obtain employment that was less physically 
taxing.  The veteran also related that his pain is 
intermittent, and that he uses analgesics.  

In February and March 1998, the veteran sought VA treatment 
for his back pain.  A March 1998 treatment record noted that 
forward flexion increased pain, and that the veteran's back 
was very flat.  Heating pads and hamstring stretching were 
recommended in another March 1998 VA treatment record.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The RO has evaluated the veteran's degenerative disc disease 
under a hyphenated Diagnostic Codes 5010-5293.  Diagnostic 
Code 5010 provides that arthritis due to trauma is to be 
evaluated as degenerative arthritis, which in turn uses range 
of motion as the rating criteria.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation, 
while moderate limitation of motion warrants a 20 percent 
evaluation.  A 40 percent evaluation for loss of range of 
motion of the lumbar spine, the highest under the schedular 
criteria, is warranted for severe loss of range of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Diagnostic Code 5293 evaluates intervertebral disc syndrome.  
A 10 percent evaluation is warranted under this diagnostic 
code with mild symptoms of intervertebral disc shown, while a 
20 percent evaluation is warranted when moderate symptoms are 
exhibited, with recurring relief.  A 40 percent evaluation is 
warranted when symptoms are severe, with recurring attacks 
with intermittent relief.  Finally, a 60 percent evaluation, 
the highest under this diagnostic code, is warranted when 
symptoms are pronounced; with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

In light of the above, the Board finds that the veteran's low 
back symptomatology best approximates a 20 percent evaluation 
under Diagnostic Code 5293.  In this respect, the Board notes 
that the record does not reflect, nor has the veteran 
reported, that he suffers from ongoing back pain.  Rather, 
the record is consistent that the pain is intermittent.  
Further, VA treatment records dated after the November 1995 
VA examination reflect evidence of back spasm, a sign of at 
least moderate symptomatology.  Range of motion in November 
1995 was not appreciably reduced, and treatment records did 
not necessarily indicate an increase in loss of range of 
motion.  Further, the veteran has not alleged that he has 
lost additional range of motion since November 1995.  Thus, 
in light of the fact that the veteran does have evidence of 
spasm, complaints of pain and some loss of range of motion, 
the Board finds that the veteran's symptomatology 
attributable to his degenerative disc disease best 
approximates a 20 percent disability evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.7 (1998).  However, in 
the absence of neurological involvement, and in the absence 
of significant loss of range of motion, the Board finds that 
the evidence is against an evaluation in excess of 20 
percent.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this respect, while the veteran related leaving two 
employers as a result of back pain, the now assigned 20 
percent evaluation in fact contemplates a reduction in 
earning capacity.  Further, the Board would note that the 
veteran also has related that he is making efforts to train 
for (and ostensibly to seek) employment that is less 
physical. In the absence of frequent periods of 
hospitalization or marked interference with his employment, 
the Board finds that criteria for submission for assignment 
of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.

Service connection for forgetfulness, to include as due to an 
undiagnosed illness, is denied.

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for a small osseous fragment in the right 
shoulder as a residual of an in-service injury is granted.

Subject to the laws governing monetary payments, a 20 percent 
evaluation for degenerative disc disease of the lumbar spine 
is granted.


REMAND

The veteran's March 1995 retirement examination report noted 
that the veteran had a history of recurrent colds, with a 
productive cough.  An April 1995 treatment record noted that 
the veteran had chronic upper respiratory infections, 
although there was no clinical evidence of sinusitis as a 
disease entity.  Viral or environmental etiologies were 
considered.

In November 1995, the veteran was provided a VA examination.  
A pulmonary function test was performed.  While the veteran's 
efforts were questioned, the examiner who performed the 
general medical portion of that examination diagnosed the 
veteran with chronic shortness of breath with no clear 
etiology.  X-rays of the chest taken in November 1997 did not 
reflect evidence of pleural effusion.  In December 1997, the 
veteran sought VA treatment for cold symptoms, and he was 
diagnosed with an upper respiratory infection.

In light of the above, the Board finds that another VA 
examination may be useful in arriving at an equitable 
decision in this claim, and thus, this claim is REMANDED for 
the following action:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature, etiology and severity of any 
asserted pulmonary disorder.  Any and all 
indicated evaluations, studies, and tests 
that are deemed necessary should be 
performed.  The purpose of the 
examination is to determine which 
symptomatology, manifestations, and 
disorders which may be present can 
reasonably be attributed to the veteran's 
service.  In this respect, the examiner 
is also asked to state whether there is 
perceptible objective evidence that would 
substantiate the veteran's claim for 
service connection under a claim based 
upon service in the Persian Gulf.  
Similarly, the examiner is asked to state 
whether the veteran currently has an 
upper respiratory infection that could be 
characterized as chronic.  Since it is 
imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

2.  The RO should then readjudicate the 
veteran's claim for service connection on 
the basis of all the evidence of record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

